Exhibit 10.6

 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is executed
as of August 27, 2018 (the “Effective Date”), by and among JACKSON INVESTMENT
GROUP, LLC, a Georgia limited liability company, as purchaser and holder of the
Term Note and as secured party under the Term Debt Documents (“Term Note
Purchaser”), STAFFING 360 SOLUTIONS, INC., a Delaware corporation (“Parent”),
certain of the Parent’s subsidiaries party hereto, and MIDCAP FUNDING X TRUST, a
Delaware statutory trust and successor by assignment from MidCap Financial
Trust, as Agent for the financial institutions or other entities from time to
time parties to the ABL Loan Agreement  (acting in such capacity, “Agent”), and
as a “Lender” under the ABL Loan Agreement, or such then present holder or
holders of the ABL Loans as may from time to time exist (as the “Lenders” under
the ABL Loan Agreement; collectively with the Agent, the “ABL
Lenders”).  Reference in this Amendment to “Term Note Purchaser”, “Term Note
Purchasers”, “each Term Note Purchaser” or otherwise with respect to any one or
more of the Term Note Purchasers shall mean each and every person included from
time to time in the term “Term Note Purchaser” and any one or more of the Term
Note Purchasers, jointly and severally, unless a specific Term Note Purchaser is
expressly identified.

 

RECITALS

 

A.The Term Note Purchaser, Parent, certain of the Parent’s subsidiaries party
thereto and ABL Lenders have entered into a Intercreditor Agreement dated as of
September 15, 2017 (the “Intercreditor Agreement”), under the terms of which the
ABL Lenders and Term Note Purchaser set forth the relative rights and priorities
of ABL Lenders and Term Note Purchaser under the ABL Loan Documents and the Term
Debt Documents in the Common Collateral.  

 

B.It is proposed that the Term Note Purchaser amend the Term Note Agreement to
increase its senior debt secured investment in Parent on the date hereof by
issuance and sale by Parent to Term Note Purchaser of a new 12% Senior Secured
Note due September 15, 2020 in the principal amount of $8,427,794 (the “New Term
Note”), pursuant to the Term Note Agreement, as amended by that certain First
Omnibus Amendment, Joinder and Reaffirmation Agreement dated on or about the
date hereof  to Amended and Restated Note and Warrant Purchase Agreement in the
form attached hereto as Exhibit A (the “First Amendment to Term Note Agreement”)
so that the aggregate outstanding principal amount of such investment after
giving effect to the First Amendment to Term Note Agreement is $48,427,794.

 

C.It is proposed that the ABL Lenders amend the ABL Loan Agreement pursuant to
an Amendment No. 10 and Joinder Agreement to Credit and Security Agreement and
Limited Consent in the form attached hereto as Exhibit B (the “Tenth Amendment
to ABL Loan Agreement”).

 

D.The parties now wish to amend the Intercreditor Agreement as provided herein.

--------------------------------------------------------------------------------

 

E. All capitalized terms used in this Amendment, including in the Preamble and
these Recitals, and not herein defined shall have the meanings given to them in
the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and of
other good and valuable consideration, the receipt and sufficiency whereof are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.The parties agree that the Recitals above are a part of this Amendment.  

 

2.The Intercreditor Agreement is hereby amended as follows:

 

(a)Recital C of the Intercreditor Agreement is hereby restated in its entirety
to read as follows:

 

Term Note Purchaser has made a $40,000,000 senior debt secured investment in
Parent that is guaranteed by the Borrowers pursuant to the Term Debt Documents
(as defined below) as of September 15, 2017, which was increased to an aggregate
outstanding principal amount of $48,427,794 on the First Amendment Closing Date.
All of the Credit Parties’ obligations to Term Note Purchaser under the Term
Note Agreement and the other Term Debt Documents (as hereinafter defined) are
secured by liens on and security interests in substantially all of the now
existing and hereafter acquired personal property of the Credit Parties.

 

(b)Section 1 of the Intercreditor Agreement is hereby amended to add the
following defined term in its alphabetical order:

 

“First Amendment Closing Date” shall mean August 27, 2018.

 

(c)The definitions of “ABL Priority Deposit Accounts”, “Term Debt Cap”, “Term
Debt Priority Deposit Accounts” and “Term Note” are hereby restated in their
entirety, respectively, to read as follows:  

 

“ABL Priority Deposit Accounts” shall mean all Deposit and Securities Accounts
in which collections and other cash Proceeds of ABL Priority Collateral or
advances under the ABL Loan Agreement are required to be deposited in accordance
with the ABL Loan Documents (including any related lockboxes associated with
such deposit accounts) and all other Deposit and Securities Accounts other than
a Term Debt Priority Deposit Accounts.  As of the First Amendment Closing Date,
the ABL Priority Deposit Accounts are listed on Schedule 1 attached
hereto.  Agent and Parent agree to promptly notify Term Note Purchaser in
writing of any additional ABL Priority Deposit Accounts established after the
First Amendment Closing Date with Agent or which are

 

 

--------------------------------------------------------------------------------

subject to a deposit account or securities account control agreement in favor of
Agent and to provide a written supplement to Schedule 1 hereto reflecting the
addition of such ABL Priority Deposit Accounts; it being understood that any
such supplement to Schedule 1 may not remove any Deposit Accounts or Securities
Accounts set forth on Schedule 1 unless consented to in writing by Agent.

 

“Term Debt Cap” with respect to the Term Note, means the aggregate principal
amount of the following (all as determined exclusive of all interest, fees
(including attorneys’ fees) and expenses, expended by the Term Note Purchaser
and remitted to Persons other than the Credit Parties to enforce its rights and
remedies in respect of the Collateral, the Term Note, or both, and all indemnity
obligations): (i) $48,427,794 in aggregate advances, minus (ii) the amount of
all payments of principal on the Term Note.

 

“Term Debt Priority Deposit Accounts” shall mean one or more other Deposit
Accounts or Securities Accounts now or hereafter established or maintained by
any Grantor for the sole purpose of holding the Proceeds of any collection, sale
or other disposition of any Term Debt Priority Collateral that the Term Note
Purchaser requires to be held in such account or accounts pursuant to the terms
of any Term Debt Document.  As of the First Amendment Closing Date, the Term
Debt Priority Deposit Accounts are listed on Schedule 2 attached hereto.  Term
Note Purchaser and Parent agree to promptly notify Agent in writing of any
additional Term Debt Priority Deposit Accounts established after the First
Amendment Closing Date which are or will be subject to a deposit account or
securities account control agreement in favor of Term Note Purchaser and to
provide a supplement to Schedule 2 reflecting the addition of such Term Debt
Priority Deposit Accounts; it being understood that any such supplement to
Schedule 2 may not remove any Deposit Accounts or Securities Accounts set forth
on Schedule 2 unless consented to in writing by Term Note Purchaser.  

 

“Term Note” shall mean, collectively, (i) the Parent’s $40,000,000 12% Senior
Secured Promissory Note dated September 15, 2017 payable to Term Note Purchaser,
and (ii) the Parent’s $8,427,794 12% Senior Secured Promissory Note dated August
27, 2018 payable to Term Note Purchaser, in either case together with any and
all promissory notes at any time issued in substitution, exchange or replacement
thereof.

 

(d)Schedules 1 and 2 of the Intercreditor Agreement are hereby deleted and
replaced with Schedules 1 and 2 attached to this Amendment.

 

3.Pursuant to the terms of Section 7.1 of the Intercreditor Agreement, Term Note
Purchaser hereby consents to the Tenth Amendment to ABL Loan Agreement as an
amendment, modification or supplement to the terms of the ABL Debt.  The limited
consent set forth in this Section 3 is effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) except as expressly provided herein, be a consent to any

 

 

--------------------------------------------------------------------------------

amendment, waiver or modification of any term or condition of the Intercreditor
Agreement or of any other Term Debt Document; (b) prejudice any right that Term
Note Purchaser or the holders from time to time of the Term Debt have or may
have in the future under or in connection with the Term Note Agreement or any
other Term Debt Document; (c) waive any Event of Default (as such terms are
defined in the Term Note Agreement) that exists as of the date hereof; or (d)
establish a custom or course of dealing among any of the ABL Lenders on the one
hand, or Term Note Purchaser or any holder from time to time of the Term Debt,
on the other hand.

 

4.Pursuant to the terms of Section 7.2 of the Intercreditor Agreement, Agent
hereby consents to (i) the increase in the principal amount of the Term Debt by
$8,427,794 as evidenced by the New Term Note and (ii) the First Amendment to
Term Note Agreement as an amendment, modification or supplement to the terms of
the Term Debt.  The limited consent set forth in this Section 4 is effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) except as expressly provided herein, be a
consent to any amendment, waiver or modification of any term or condition of the
Intercreditor Agreement or of any other ABL Loan Document; (b) prejudice any
right that Agent or the holders from time to time of the ABL Debt have or may
have in the future under or in connection with the ABL Loan Agreement or any
other ABL Loan Document; (c) waive any Event of Default (as such terms are
defined in the ABL Loan Agreement) that exists as of the date hereof; or (d)
establish a custom or course of dealing among any of the Term Note Purchaser on
the one hand, or Agent or any holder from time to time of the ABL Debt, on the
other hand.

 

5.Except as amended herein, the Intercreditor Agreement shall remain in full
force and effect.

 

6.Upon the effectiveness of this Amendment, each reference in the Intercreditor
Agreement to “this Intercreditor Agreement,” “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of similar import shall mean and be a reference to
the Intercreditor Agreement, as amended by this Amendment.  

 

7.This Amendment constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof.  To the extent of any conflict between the
terms and conditions of this Amendment and the Intercreditor Agreement, the
terms and conditions of this Amendment shall govern.

 

8.This Amendment may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
agreement.  Each party to this Amendment agrees that the respective signatures
of the parties may be delivered by fax, PDF, or other electronic means
acceptable to the other parties and that the parties may rely on a signature so
delivered as an original.  Any party who chooses to deliver its signature in
such manner agrees to provide promptly to the other parties a copy of this
Amendment with its inked signature, but the party’s failure to deliver a copy of
this Amendment with its inked signature shall not affect the validity,
enforceability and binding effect of this Amendment.

 

 

 

--------------------------------------------------------------------------------

 

[Signature Pages Follow]

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this First
Amendment to Intercreditor Agreement constitute an instrument executed and
delivered under seal, the parties have caused this Amendment to be executed
under seal as of the date first written above.

 

 

AGENT:

 

MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust

 

By:       Apollo Capital Management, L.P.,

            its investment manager

 

By:       Apollo Capital Management GP, LLC,

its general partner

 

 

By: _______________________________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

Agent’s Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------

 

 

TERM NOTE PURCHASER:

 

 



JACKSON INVESTMENT GROUP, LLC

 

 

 

By: ______________________________ (SEAL)

Name:

Title:

 

 

 

 

 

 

 

Term Note Purchaser’s Signature Page to First Amendment to Intercreditor
Agreement

--------------------------------------------------------------------------------

 

PARENT:

STAFFING 360 SOLUTIONS, INC., a Delaware corporation

 

 

By:___________________________(Seal)

Name:  
Title:  

SUBSIDIARIES:

 

MONROE STAFFING SERVICES, LLC, a Delaware limited liability company

 

 

 

By:___________________________(Seal)

 

Name:
Title:  

 

FARO RECRUITMENT AMERICA, INC., a New York corporation

 

 

By:___________________________(Seal)

Name:  
Title:  

 

LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation

 

 

By:___________________________(Seal)

Name:  
Title:  

 

STAFFING 360 GEORGIA, LLC, a Georgia limited liability company

 

 

By:___________________________(Seal)

Name:  
Title:  

 

KEY RESOURCES, INC., a North Carolina corporation

 

 

By:___________________________(Seal)

Name:  
Title:  

Parent’s and Borrowers’ Signature Page to First Amendment to Intercreditor
Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1

 

 

Schedule 1 to Intercreditor Agreement  – ABL Priority Deposit Accounts

 

Loan Party

Financial Institution(s)

Accounts Maintained

Name and Address of Financial Institution

Account Numbers

Description

of Accounts

Staffing 360 Solutions, Inc.

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

5181082297

DACA ARAN

Staffing Corporate Account

Staffing 360 Solutions, Inc.

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4123346884

DACA ARI

Staffing Lockbox

Monroe Staffing Services, LLC

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4122352537

Monroe – Payroll

Monroe Staffing Services, LLC

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4122352529

Monroe – SUTA Tax

Monroe Staffing Services, LLC

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4122352511

DACA ARAN

Monroe – Operating

Lighthouse

Placement Services, Inc.

Wells Fargo

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4123656969

DACA ARAN

Lighthouse – Operating

Staffing 360 Georgia, LLC

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

4125887133

DACA ARAN

Staffing 360 Georgia - Operating

Staffing 360 Georgia, LLC

Wells Fargo Bank

301 South Tryon Street, 7th Floor

Charlotte, NC 28282

000004125887141

Payroll

Key Resources, Inc.

Wells Fargo Bank

300 N Greene St. 5th Floor

Greensboro, NC 27401

2000043311275*

Operating

Key Resources, Inc.

Wells Fargo Bank

300 N Greene St. 5th Floor

Greensboro, NC 27401

2000043311288

Temp Payroll

Key Resources, Inc.

Wells Fargo Bank

300 N Greene St. 5th Floor

Greensboro, NC 27401

2000043311291

Staff Payroll

Key Resources, Inc.

Wells Fargo Bank

300 N Greene St. 5th Floor

Greensboro, NC 27401

6531561618*

Disbursements

* DACA ARAN to be placed on account.

Note:  Payroll Accounts are not subject to a deposit account control agreement.

 

 

--------------------------------------------------------------------------------

 

Schedule 2

 

Term Debt Priority Deposit Accounts

Name of Account/Grantor

Depository Bank Name

Account Number

Staffing 360 Solutions, Inc.

Wells Fargo Bank, N.A.

4125887125

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

--------------------------------------------------------------------------------

EXHIBIT B

 

 